 

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA.zmgHAR|g PH 3:h6

DUBLIN DIVISION

  
  

cLERK_~{‘. 5
UNITED sPECIALTY INSURANCE SU_W; \
coMPANY,
Plaintiff,
V- cv 318-066

E-Z AUTO SALES, LLC; CESAR PEREZ;
ALEXANDER LOPEZ VAZQUEZ; QUANARIEK
ROBERSON; SAFEPAY AUTOBROKERS, LLC;
OSEAS MARTINEZ; WALL STREET INTERMODEL,
LLC; KELLY LITTLE; and GREAT WEST
CASUALTY COMPANY,

x * * s * * * » * * s s s s #

Defendants.

0 R D E R

Presently before the Court is a “Stipulation of Dismissal
Without Prejudice," signed by all parties who have appeared in the
case. Accordingly, dismissal is appropriate under Federal Rule of
Civil Procedure 4l(a)(l)(A)(ii). IT IS THEREFORE ORDERED that
Plaintiff’s claims against Defendants are DISMISSED WITHOUT
PREJUDICE. The Clerk is directed to CLOSE this case and TERMINATE
all motions and deadlines.

ORDER ENTERED at Augusta, Georgia, this '/j? day of March,

2019.

 
 

 

UNITED sTAr;?7UIETRICT JUDGE

 

